Opinion issued May 15, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-01097-CV
____________

PERFORMANCE FOOD GROUP OF TEXAS, L.P., Appellant

V.

NIEL MORGAN, ANTONE’S LP., LEGACY BRANDS GROUP, INC. F/K/A
ANTONE’S MANAGEMENT, INC.; ANTONE’S FRANCHISE SYSTEMS,
LTD; ANTONE’S SYSTEM, LLC F/K/A ANTONE’S FRANCHISE CORP.;
NCM INVESTMENTS, INC., ANTONE’S 601, LLC F/K/A PO-BOY
BEVERAGE CORP.; M&M HOLDINGS, L.P.; AND MORGAN
MANAGEMENT CORPORATION, Appellees




On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2007-01486




MEMORANDUM OPINION
          The parties have filed an agreed motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.